DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 7/23/2021. 
Any rejection from the previous office action, which is not restated here, is withdrawn.
					Status of the claims
Claims 95-115 were pending. Claims 96-99 have now been cancelled. Claim 95 has now been amended. Claims 95, 100-115 are now pending and are presented for examination on the merits.				Examiner’s Response to telephonic interview summary
Applicants’ representative state, with regards to Examiner’s request that the sequences presented in the claims contain a SEQ ID NO:, that “no law or rule evidences this practice as a standard which an Applicant must meet” (see page 5 of Applicant’s response dated 7/23/2021).  
In response, Examiner directs Applicants’ representative to MPEP 2421 and sequence rules (37 CFR 1.821 -1.825):  The sequence rules (37 CFR 1.821 -1.825) require the use of standard symbols and a standard format for submitting sequence data in most patent applications that disclose nucleic acid or amino acid sequences. For purposes of the sequence rules and the discussion in MPEP Chapter 2400, the phrase "disclose(d) (or disclosure(s) of) nucleic acid or amino acid sequences" is intended to refer to those nucleic acid or amino acid sequences that are described in the patent application by enumeration of their residues and that meet the length thresholds of 37 CFR 1.821(a). 
37 CFR 1.821(a): Nucleotide and/or amino acid sequences as used in §§ 1.821 through 1.825 are interpreted to mean an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides. Branched sequences are specifically excluded from this definition. Sequences with fewer than four specifically defined nucleotides or amino acids are specifically excluded "Specifically defined" means those amino acids other than "Xaa" and those nucleotide bases other than "n" defined in accordance with the World Intellectual Property Organization (WIPO) Handbook on Industrial Property Information and Documentation, Standard ST.25.
37 CFR 1.821(c) states that: Patent applications which contain disclosures of nucleotide and/or amino acid sequences must contain, as a separate part of the disclosure, a paper or compact disc copy ( see § 1.52(e) ) disclosing the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of §§ 1.822 and 1.823 . This paper or compact disc copy is referred to elsewhere in this subpart as the "Sequence Listing." Each sequence disclosed must appear separately in the "Sequence Listing." Each sequence set forth in the "Sequence Listing" must be assigned a separate sequence identifier. The sequence identifiers must begin with 1 and increase sequentially by integers. If no sequence is present for a sequence identifier, the code "000" must be used in place of the sequence. The response for the numeric identifier <160> must include the total number of SEQ ID NOs, whether followed by a sequence or by the code "000." 37 CFR 1.821(e) requires that a copy of the sequence listing referred to in 37 CFR 1.821(c) must also be submitted in computer readable form (CRF) as an ASCII text file in accordance with the requirements of 37 CFR 1.824 (hereinafter "CRF of the sequence listing" or "CRF"). The computer readable form may be submitted on the electronic media permitted by 37 CFR 1.824, or may be submitted as an ASCII text file via EFS-Web. See MPEP § 2422.04 for additional information. 
37 CFR 1.821(d) states that: Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.
In conclusion, per 37CFR 1.821(a)-(d) the request is deemed proper and maintained. 
                                                            Reasons for allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art describes insulin analogs such as in (A) Zimmerman et al. (“Zimmerman”, US 2008/0146492, cited in the IDS dated 3/14/2019), SEQ ID NOS: 6-7; (B) Sawa et al. (“Sawa”, WO 2005/095443, cited in the IDS dated 3/14/2019), page 3, last paragraph; (C) Boyer et al. (“Boyer”, WO0O2012/174480, cited in the IDS dated 3/14/2019), SEQ ID NO: 135; (D) Simon et al. (“Simon”, Molecular Phylogenetics and Evolution, 2004), Table 2, page 761). The insulin analogs in (A)-(D) do not anticipate nor make prima facie obvious the instantly claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        




MMCG 09/2021